Matter of Hawkins (2019 NY Slip Op 06145)





Matter of Hawkins


2019 NY Slip Op 06145


Decided on August 15, 2019


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.




Decided and Entered: August 15, 2019
[*1]
In the Matter of KYLE DOUGLAS HAWKINS, an Attorney. 
(Attorney Registration No. 4804480)

Calendar Date: August 5, 2019




Before: Garry, P.J., Egan Jr., Lynch, Clark and Pritzker, JJ.

Kyle Douglas Hawkins, Austin, Texas, pro se.
Monica A. Duffy, Attorney Grievance Committee for the Third Judicial Department, Albany, for Attorney Grievance Committee for the Third Judicial Department.

MEMORANDUM AND ORDER
Per Curiam.
Kyle Douglas Hawkins was admitted to practice by this Court in 2010 and lists a business address in Austin, Texas with the Office of Court Administration. Hawkins has applied to this Court, by affidavit sworn to May 29, 2019, for leave to resign from the New York bar for nondisciplinary reasons (see Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [a])[FN1]. The Attorney Grievance Committee for the Third Judicial Department (hereinafter AGC) opposes the application, noting that Hawkins omitted a material response in his submission and, therefore, that his application to resign was not in the proper form prescribed by Rules for Attorney Disciplinary Matters (22 NYCRR) § 1240.22 (a) (1) (see Rules for Attorney Disciplinary Matters [22 NYCRR] part 1240, appendix E).
Upon reviewing all of the documentation submitted by Hawkins, we find that he has substantially complied with the requirements of the form affidavit and has provided this Court with the assurances necessary to find him eligible for nondisciplinary resignation. Accordingly, with AGC voicing no other substantive objection, we grant the application and accept respondent's resignation.
Garry, P.J., Egan Jr., Lynch, Clark and Pritzker, JJ., concur.
ORDERED that Kyle Douglas Hawkins' application for permission to resign is granted and his nondisciplinary resignation is accepted; and it is further
ORDERED that Kyle Douglas Hawkins' name is hereby stricken from the roll of attorneys and counselors-at-law of the State of New York, effective immediately, and until [*2]further order of this Court (see generally Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [b]); and it is further
ORDERED that Kyle Douglas Hawkins is commanded to desist and refrain from the practice of law in any form in the State of New York, either as principal or as agent, clerk or employee of another; and Hawkins is hereby forbidden to appear as an attorney or counselor-at-law before any court, judge, justice, board, commission or other public authority, or to give to another an opinion as to the law or its application, or any advice in relation thereto, or to hold himself out in any way as an attorney and counselor-at-law in this State; and it is further
ORDERED that Kyle Douglas Hawkins shall, within 30 days of the date of this decision, surrender to the Office of Court Administration any Attorney Secure Pass issued to him.
Footnotes

Footnote 1: Hawkins' prior application for leave to resign was denied by this Court (157 AD3d 1188 [2018]).